Citation Nr: 0426910	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right knee, from June 21, 2000 
through December 17, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left knee, from June 21, 2000 
through September 19, 2002, and to a rating in excess of 30 
percent from November 1, 2003.

3.  Entitlement to an increased evaluation for left median 
carpal tunnel syndrome (minor), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
August 1964 and from December 1964 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona, which denied ratings in excess of 10 
percent for the veteran's service-connected right and left 
knee disabilities, and denied a rating in excess of 10 
percent for his left median carpal tunnel syndrome.

During the course of this appeal, RO decisions have granted 
increased ratings for both knee disabilities.  An RO decision 
in January 2001 increased the rating for both knee disorders 
to 20 percent, effective from June 21, 2000 or the date of 
receipt of the current claims for increased ratings.  
Following bilateral total knee replacements, an RO decision 
in April 2004 granted a total rating for the right knee, from 
December 18, 2003 through January 31, 2005 and to a 30 
percent rating thereafter; and a total rating for the left 
knee, from September 20, 2002 through October 31, 2003, and 
to a 30 percent rating thereafter.  The Board parenthetically 
notes that, while the RO indicated that the veteran's 
temporary 100 percent ratings for both knees were granted 
pursuant to 38 C.F.R. § 4.30, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003), a 100 percent rating is 
warranted for a total knee replacement for one year following 
implantation of the prosthesis, followed by a rating based on 
the chronic residuals.  The 100 percent ratings for the time 
frames noted above are consistent with Code 5055.   

The Board previously reviewed the appeal in November 2002, at 
which time, the case was referred to the Board's Evidence 
Development Unit to obtain additional medical records, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated this regulation permitting such 
Board development.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Following the Federal Court's decision, VA concluded 
that the Board's involvement in evidentiary development will 
be limited to those functions permitted by statute.  See 
38 U.S.C.A. §§ 7107(b), 7109(a) (West 2002).  Pursuant to 
this change in policy, the Board remanded the appeal to the 
RO in August 2003 for further evidentiary development.

Review of the file reveals the RO accomplished all directed 
development.  Thus, the Board is able to proceed with its 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's status-post total right knee replacement is 
currently rated as 100 percent disabling through January 31, 
2005.  Accordingly, the issue of whether a rating in excess 
of 30 percent is warranted from February 1, 2005 is not ripe 
for appellate review.  The Board addresses this matter 
further in the remand appended to this decision.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for increased ratings for his right and 
left knee disabilities, his left median carpal tunnel 
syndrome (minor); all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  From June 21, 2000 through December 17, 2003, the 
veteran's service-connected degenerative arthritis of the 
right knee was manifested by pain, intermittent swelling or 
effusion, and slight limitation of motion; it was not 
productive of flexion limited to less than 30 degrees; 
extension limited to more than 15 degrees, instability or 
subluxation.

3.  From June 21, 2000 through September 19, 2002, the 
veteran's degenerative arthritis of the left knee was 
manifested by pain, intermittent swelling or effusion, and 
slight limitation of motion; it was not productive of flexion 
limited to less than 30 degrees; extension limited to more 
than 15 degrees, instability or subluxation.
                                                          
4.  From November 1, 2003, the veteran's status-post total 
left knee replacement has been manifested by no more than 
intermittent degrees of residual weakness, limitation of 
motion and pain; his left knee disability has been productive 
of pain, intermittent swelling or effusion, and some 
limitation of motion, but it has not been manifested by 
flexion limited to less than 15 degrees; extension limited to 
more than 20 degrees, instability or subluxation.

5.  The veteran's service-connected left carpal tunnel 
syndrome is manifested by no more than mild incomplete 
paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  From June 21, 2000 through December 17, 2003, the 
schedular criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2003).

2.  From June 21, 2000 through September 19, 2002, the 
schedular criteria for a rating in excess of 20 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2003).

3.  From November 1, 2003, the schedular criteria for a 
rating in excess of 30 percent for status-post total left 
knee replacement have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5055, 5257, 5260, 5261 (2003).

4.  The schedular criteria for a rating in excess of 10 
percent evaluation for left carpal tunnel syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.20, 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, 
among other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the December 2000, the January 2001 Statement 
of the Case (SOC), and the April 2004 Supplemental Statement 
of the Case (SSOC) adequately informed the veteran of the 
information and evidence needed to substantiate his claim.  
The Board observes that the SSOC informed the veteran of the 
VCAA statute and implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the veteran appealed a December 2000 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in December 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant contains all four elements.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
also has provided the appellant with VA medical examinations 
to resolve his appeal.  These evaluations were adequate for 
rating purposes and the evidence, as a whole, contains 
sufficient findings to make a decision on all of the 
increased rating claims on appeal.  There is no further duty 
to provide an examination or opinion with regard to the 
issues in question.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159 (c)(4) (2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

Private records from J.S., D.O., F.A.C.R., F.A.C.O.I., dated 
from April 1997 to July 2000, show treatment for carpal 
tunnel syndrome, active synovitis of both knees questionably 
secondary to arthritis, and severe degenerative arthropathy 
of the knees.  Office notes indicate the veteran's 
degenerative arthropathy was doing well in June 1999 and very 
little active synovitis was found in the lower extremities on 
examination.  In September he showed good range of motion in 
the knees.  Notes from November are negative for knee 
complaints.  On examination in January 2000 the veteran had a 
lot of pain with range of motion in both knees, although very 
little active synovitis was noted.  In April, the  veteran 
had a lot of crepitation involving the knees and some 
synovitis.  The veteran had his first Synvisc injection on 
the right knee in late June.  There was severe crepitation on 
examination.  The veteran had a second Synvisc injection one 
week later and two weeks later.  At the time of the third 
injection, the veteran had fairly good range of motion and 
his right knee showed no effusions.

Private records from W.L.L., M.D. from November 1999 to 
February 2000 show no complaints or treatment for carpal 
tunnel syndrome or degenerative arthritis of the knees.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in  August 2000.  The examiner 
reviewed the claims file.  The veteran reported that both his 
knees hurt daily with sharp pain.  There were no complaints 
of swelling, noises, or giving way.  He endorsed symptoms of 
weakness and fatigability at times when pain is severe.  He 
indicated some incoordination with a limp on the right or 
left when he has pain, on normal and repeated use. Regarding 
his left hand, the veteran reported he has no pain.  He 
stated he has numbness in 100 percent of the hand and 
fingers, which occasionally goes up to the forearm and elbow.  
The veteran stated he has numbness most of the time.  He also 
endorsed weakness and fatigability present on normal and 
repeated use, which he attributed to the numbness.  He denied 
any incoordination.   

Physical examination demonstrated no tenderness on palpation 
of the left wrist.  Tinel sign over the volar carpal region 
for medial and ulnar nerves was slightly positive around the 
volar carpal region, but it was negative into the hand, palm 
fingers, etc.  Grip was normal in the left hand.  Capillary 
circulation in the fingers was normal.  Dorsiflexion was 40 
to 45 degrees.  Palmar flexion was 55 to 60 degrees.  Radial 
deviation was 25 degrees and ulnar deviation was 35 degrees.

The veteran's gait was normal.  There was no tenderness to 
palpation in either knee.  McMurray test of internal and 
external torsion was negative.  Cruciate and collateral 
ligaments were stable.  There was no effusion.  Crepitation 
was present on the right palpate and possibly on the left.  
Extension in the right and left knees was zero.  Flexion was 
125 degrees on the right and 135 degrees on the left.  The 
examiner concluded that there was minimal functional 
impairment on the right knee with additional loss of 5 to 10 
degrees of flexion.  There was essentially no functional 
impairment on the left.  Regarding left carpal tunnel 
syndrome, the examiner found no evidence of it on a clinical 
basis, only on an electrical basis.  He concluded that there 
was minimal to mild functional impairment, with no additional 
loss in range of motion.

Private records from D.M.M., D.O. dated from September 2001 
to February 2003 show the veteran underwent a total left knee 
arthroplasty with Press Fit femur and cemented tibia and 
patella in November 2001.  Examination in October showed 2+ 
effusion in the right knee.  Range of motion was 3 to 135 
degrees on the right and 4 to 130 degrees on the left.  There 
was a 3-degree flexion contracture and a medial meniscal 
click and medial plica.  The fat pad was tender.  Quadriceps 
strength was 4+ (5 is full strength).  There was medial joint 
line pain.  The left leg is 1/4-inch shorter than the right.  
Hip rotation was normal.  The veteran underwent an 
arthroscopy right knee with partial medial meniscectomy, high 
volume lavage, minimal synovectomy, excision of medial 
synovial plica, and partial lateral meniscectomy in November 
2001.  In the weeks following surgery, the veteran reported 
feeling a lot better.  In early November, range of motion was 
0-120 bilaterally with no tenderness or pain.  In late 
November, range of motion was 0-135 on the right and 0-125 on 
the left.  There was trace effusion on the left.  McMurray 
and Lachman were negative.  MCL (medial collateral ligament) 
and LCL (lateral collateral ligament) laxity were negative.  
Strength was 4+.  

The veteran reported in January 2002 that his knees 
occasionally "almost go out" on him, but he does not fall.  
He also reported "stinging in the proximal anterior/lateral 
tibia.  On examination range of motion was 0-120 bilaterally.  
McMurray, Lachman, MCL laxity, and LCL laxity were all 
negative.  Weeks later the veteran complained of some pain 
right greater than left, and slight swelling.  On examination 
there was 2+ effusion in the right knee.  Over the course of 
several weeks beginning in later January, the veteran 
received five injections of Hyalgan in the right knee, but he 
noted no improvement.  Over the course of several weeks 
beginning in March, the veteran received five injections of 
Hyalgan to the left knee, but pain persisted and effusion was 
2+.  In May, the veteran complained of increased pain and 
swelling.  Examination revealed 0-110 degrees range of motion 
on the right with 2+ effusion.  There was 0-115 degrees range 
of motion on the left with 1+ effusion.  

In July 2002, the veteran complained that his left knee was 
worse than his right knee and his lifestyle had become so 
limited that he wanted to discuss total knee arthroplasty of 
the left knee.  He reported constant swelling in spite of 
using ice daily.  He stated he could hardly walk more than 
five minutes before having to sit down due to pain.  On 
physical examination range of motion in the left knee was 10 
to 110 degrees.  There was a 5-degree varus knee, 1+ 
effusion, negative McMurray and Lachman, and positive 
patellofemoral grind.  Muscle strength was 4-/5.   The right 
knee evaluation demonstrated 10 to 115 degrees range of 
motion, with 5-degree varus knee.  There was +2 effusion.  
McMurray and Lachman were negative.  Patellofemoral grind was 
positive.  

In early September the veteran underwent a left total knee 
arthroplasty.  A two-week follow-up visit showed grade II 
effusion.  Active range of motion for the left knee was -15 
to 80 degrees.  Muscle strength was 3/5.  One month later, 
range of motion had increased to 10 to 90 degrees, but there 
was grade II edema.  The veteran complained of slight 
stiffness when walking.  The veteran reported in November 
that his left knee was feeling good.  In December, the 
veteran was doing very well.  Range of motion was 0 to 105 
degrees with trace effusion.  In February 2003 he reported he 
was doing really well with the left knee with only slight 
swelling.  He indicated the right knee gives way.  Range of 
motion on the right was 0-130 with 2+ effusion and 4/5 
strength.  The left knee demonstrated 0-105 degrees range of 
motion with 1+ effusion and 4+/5 muscle strength.

The veteran underwent a C&P examination in April 2004.  The 
veteran reported he had a left knee replacement in September 
2002 and a right knee replacement in December 2002.  He 
stated that he has improved as far as pain in his knee, but 
is having increasing instability.  He disclosed that he is 
unable to do his job as a maintenance man because of stair 
climbing.  He reported he still has persistent numbness in 
the median nerve distribution, the index, middle finger, and 
the thumb, palmar surface bilaterally.  On examination, the 
veteran was unable to squat.  When he did a limited squat to 
90 degrees, he nearly fell.  The veteran demonstrated full 
extension to zero degrees with his left knee, and flexion to 
75 degrees with discomfort.  The veteran also experienced 
fatigability with repeated flexion on the left.  With the 
right knee, the veteran was able to extend to 30 degrees and 
flex to approximately 60 degrees with discomfort.  He had 
pain with repetitive motion and fatigability with knee 
flexion.  The left hand dorsiflexed to 30 degrees to 75 
degrees plantar flexion without discomfort.  The impression 
regarding the knees was bilateral degenerative disease of the 
knees, status post arthroplasty, right and left, motion 
impairment on the right greater than the left, but 
bilaterally with fatigue and pain with repetitive motions.  
The functional impact at present is due to the surgeries, 
which addressed the degenerative arthritis.  The impression 
regarding the left hand was status post carpal tunnel 
releases bilaterally with persistent sensory symptoms with no 
evidence of motor impairment.  The examiner also noted 
discomfort in the right hand with flexion and extension.

The examiner submitted an addendum approximately ten days 
after his examination, which states that he reviewed the 
claims file and had no revisions to his original report in 
light of the record.  He concluded that the claims file 
reflected progressive worsening of arthritis in both knees, 
culmination in surgery and presently unstable knees.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59. 

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's degenerative arthritis, right knee and left 
knee are currently evaluated under Diagnostic Code 5003 
(Degenerative Arthritis).  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Under this code, disability will be rated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of a specific joint 
or joints is noncompensable under the appropriate diagnostic 
code, however, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
a noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40.  The Court has held 
that ratings under Diagnostic Code 5257, which is not based 
on limitation of motion, are not subject to the provisions of 
38 C.F.R. §§ 4.40, 4.45.  Johnson v. Brown, 9 Vet. App. 8, 11 
(1996).

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or 5261 must at least meet the criteria 
for a zero percent rating.  See VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.   A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  See VAOPGCPREC 9-98, supra.

Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The veteran's left median carpal tunnel syndrome (minor)is 
currently evaluated as 10 percent disabling by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (The median nerve, 
paralysis of); 4.20 (2003).  Under this code, mild incomplete 
paralysis of the median nerve warrants a 10 percent 
evaluation.  In cases of moderate incomplete paralysis, a 20 
percent evaluation is assigned for a minor extremity.  Severe 
incomplete paralysis of a minor extremity warrants a 40 
percent evaluation.  Complete paralysis of a minor extremity 
warrants a 60 percent evaluation.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  

ANALYSIS

Following bilateral total knee replacements, an RO decision 
in April 2004 granted a total rating for the right knee, from 
December 18, 2003 through January 31, 2005, and to a 30 
percent rating thereafter; and a total rating for the left 
knee, from September 20, 2002 through October 31, 2003, and 
to a 30 percent rating thereafter, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, with regard 
to the knees, the issues before the Board are entitlement to 
a rating in excess of 20 percent for degenerative arthritis 
of the right knee, from June 21, 2000 through December 17, 
2003; and entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left knee, from June 21, 2000 
through September 19, 2002, and to a rating in excess of 30 
percent from November 1, 2003.

Degenerative Arthritis, Right Knee

From June 21, 2000 through December 17, 2003, the veteran's 
service-connected degenerative arthritis of the right knee 
was manifested by pain, intermittent swelling or effusion, 
and slight limitation of motion.  There is no medical 
evidence of extension limited to less than 30 degrees, 
extension limited to more than 15 degrees, instability or 
subluxation.  Accordingly, a rating in excess of 20 percent 
is not warranted during the period of time in question.  

The veteran's service connected right knee disability does 
not warrant an evaluation in excess of 20 percent from June 
21, 2000 through December 17, 2003, even with consideration 
of 38 C.F.R. §§ 4.40 and 4.45 for functional loss, assessed 
on the basis of increased limitation of motion, pursuant to 
the guidelines set forth in Deluca, supra.  The Board finds 
that his symptoms, including pain, are adequately addressed 
and contemplated by the 20 percent evaluation under 
Diagnostic Codes 5260 and 5261.  The ranges of motion for the 
right knee that have been reported clearly do not support a 
rating in excess of 20 percent under Code 5260 or 5261.  The 
evidence does not show that the veteran's pain results in 
additional limitation of motion warranting a 30 percent 
rating by approximating limitation of flexion to 15 degrees 
(Diagnostic Code 5260) or limitation of extension to 20 
degrees (Diagnostic Code 5261).  That is, there is no 
evidence of additional loss of motion due to pain or flare-
ups of pain supported by objective findings, or due to 
weakness, fatigue, incoordination or flare-ups of such 
symptoms, which results in additional loss of motion to a 
degree that would support a rating in excess of 20 percent 
under either range of motion code for the knee.  Thus, the 
Board finds that the veteran's current 20 percent evaluation 
appropriately addresses his right knee symptoms, and an 
evaluation in excess of 20 percent for arthritis of the right 
knee, from June 21, 2000 through December 17, 2003, with 
consideration of sections 4.40, 4.45, is not warranted.  
DeLuca, 8 Vet. App. at 202.

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
there is no evidence of right knee instability from June 21, 
2000 through December 17, 2003.  Thus, a separate rating for 
right knee instability is not warranted under the cited legal 
authority during this period of time.

As the veteran's total right knee replacement is currently 
evaluated as 100 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, through January 2005, the issue of 
whether a rating in excess of 30 percent is warranted from 
February 1, 2005 must be deferred.  See remand below. 

Review of the medical records relevant to the period from 
June 21, 2000 through December 17, 2003, is negative for 
evidence that the degenerative arthritis of the right knee 
was so unusual that application of the regular schedular 
standards is impractical.  In this regard, the evidence shows 
no marked interference with employment or frequent periods of 
hospitalization due to degenerative arthritis of the right 
knee.  38 C.F.R. § 3.321 (2003).  The veteran has only been 
hospitalized one time for surgery on the right knee; there 
are no other hospitalizations in recent years.  The evidence 
indicates the veteran is employed as a maintenance man.  He 
indicated that he is no longer able to do his job because of 
stair climbing.  However, he has not submitted any supportive 
evidence (e.g., statement from employer, ex-employer, co-
worker).  The mere assertion that a disability interferes 
with employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  Based on this record, the Board is unable to conclude 
that extraschedular evaluation is warranted for a right knee 
disability from June 21, 2000 through December 17, 2003.

Degenerative Arthritis, Left Knee

Review of the record indicates that the veteran's range of 
motion in the left knee has remained stable.  Although there 
was a significant reduction in extension and flexion shown in 
September 2002, this appeared to be isolated.  Extension was 
consistently at zero or only a few degrees above zero.  
Flexion was consistently between 105 and 135 degrees until 
April 2004.  At that time, it decreased to 75 degrees with 
discomfort.  Flexion is not however, limited to a compensable 
level.  
From June 21, 2000 through September 19, 2002, the veteran's 
degenerative arthritis of the left knee was manifested by 
pain, intermittent swelling or effusion, and slight 
limitation of motion.  However, there is no medical evidence 
of flexion limited to less than 30 degrees, extension limited 
to more than 15 degrees, instability or subluxation, during 
the initial period of time in question.

The veteran's service connected left knee disability does not 
warrant an evaluation in excess of 20 percent from June 21, 
2000 through September 19, 2002, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca, supra.  The Board finds that 
his symptoms, including pain, are adequately addressed and 
contemplated by the 20 percent evaluation under Diagnostic 
Codes 5260 and 5261.  The limitation of motion for the left 
knee that has been reported falls far short of what is 
required for a rating in excess of 10 percent, let alone 20 
percent, under Code 5260 or 5261.  The evidence does not show 
that the veteran's pain results in additional limitation of 
motion warranting a 30 percent rating by approximating 
limitation of flexion to 15 degrees (Diagnostic Code 5260) or 
limitation of extension to 20 degrees (Diagnostic Code 5261).  
That is, there is no evidence of additional loss of motion 
due to pain or flare-ups of pain supported by objective 
findings, or due to weakness, fatigue, incoordination or 
flare-ups of such symptoms, which results in additional loss 
of motion to a degree that would support a rating in excess 
of 20 percent under either range of motion code for the left 
knee.  Thus, the Board finds that the 20 percent evaluation 
appropriately addressed his left knee symptoms, and an 
evaluation in excess of 20 percent for arthritis of the left 
knee, from June 21, 2000 through September 19, 2002, with 
consideration of sections 4.40, 4.45 and 4.59, is not 
warranted.  DeLuca, 8 Vet. App. at 202.

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
there is no evidence of left knee instability from June 21, 
2000 through September 19, 2002.  Thus, a separate rating for 
left knee instability  is not warranted under the cited legal 
authority.

From November 1, 2003, the veteran's status-post total left 
knee replacement has been manifested by no more than 
intermittent degrees of residual weakness, limitation of 
motion and pain.  With such degrees of residual disability, 
under Diagnostic Code 5055 (criteria for total knee 
replacement), the left knee disability is rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
medical evidence shows that the veteran's left knee 
disability has been manifested by pain, intermittent swelling 
or effusion, and limitation of motion since November 1, 2003, 
but it has not been productive of flexion limited to less 
than 15 degrees; extension limited to more than 20 degrees, 
instability or subluxation. 

Since November 1, 2003, there is no evidence of additional 
loss of motion due to pain or flare-ups of pain supported by 
objective findings, or due to weakness, fatigue, 
incoordination or flare-ups of such symptoms, which results 
in additional loss of motion to a degree that would support a 
rating in excess of 30 percent under either range of motion 
code for the left knee.  Thus, the Board finds that the 
veteran's current 30 percent evaluation appropriately 
addresses his left knee symptoms, and an evaluation in excess 
of 30 percent for arthritis of the left knee, from November 
1, 2003, with consideration of sections 4.40, 4.45 and 4.59, 
is not warranted.  DeLuca, 8 Vet. App. at 202.

As noted above, the records fail to substantiate objective 
evidence of marked interference with the veteran's employment 
due to degenerative arthritis of the right knee or the left 
knee.  The veteran underwent only one hospitalization in 
September 2002 for surgery on his left knee in recent years.  
He has submitted no evidence of marked interference with 
employment other than providing a history of such on 
examination.  Accordingly, the Board concludes that referral 
for extraschedular consideration is not warranted.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

Left Median Carpal Tunnel Syndrome

Review of the record does not indicate an increased 
evaluation is warranted for left median carpal tunnel 
syndrome.  The veteran complained of continued numbness, 
fatigability, and weakness, but on objective examination in 
August 2000, the veteran had minimal to mild functional 
impairment of the left hand with no evidence of left carpal 
tunnel syndrome on a clinical basis.  There was evidence of 
an electrical basis.  The evaluation in 2004 showed no 
significant change in the disability picture with regard to 
numbness or pain.  The assessment acknowledged persistent 
sensory symptoms, but without any evidence of motor 
impairment.  This disability reflects a mild incomplete 
paralysis of the median nerve, but no greater.  Mild 
incomplete paralysis of the median nerve warrants a 10 
percent.  

The current 10 percent rating is the maximum evaluation 
allowed for limitation of motion of the left wrist.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  As to the 
provisions of 38 C.F.R. § § 4.40 and 4.45, the Board notes 
that the DeLuca standards do not apply when a veteran is at 
the maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.  Physical examinations in recent years have shown 
definite motion of the wrist; there is no medical evidence of 
ankylosis.  

Finally, the Board has considered the issue of extraschedular 
consideration for left carpal tunnel syndrome, but finds 
referral is not warranted.  In this regard, the Board finds 
no evidence of record that the left carpal tunnel syndrome 
has resulted in any disability that markedly interferes with 
the veteran's employment, and the veteran has not alleged any 
such interference.  Moreover, the record does not establish 
frequent hospitalizations for left carpal tunnel syndrome in 
recent years.  

As the preponderance of the evidence is against 
extraschedular consideration, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  

ORDER

A rating in excess of 20 percent for degenerative arthritis 
of the right knee, from June 21, 2000 through December 17, 
2003, is denied.

A rating in excess of 20 percent for degenerative arthritis 
of the left knee, from June 21, 2000 through September 19, 
2002, is denied.

A rating in excess of 30 percent for status-post total left 
knee replacement, from December 1, 2003, is denied. 

A rating in excess of 10 percent for left carpal tunnel 
syndrome is denied.
                                                            
REMAND

Following bilateral total knee replacements, an RO decision 
in April 2004 granted a total rating for the right knee, from 
December 18, 2003 through January 31, 2005 and to a 30 
percent rating thereafter.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003), a 100 percent rating is 
warranted for a total knee replacement for one year following 
implantation of the prosthesis, followed by a rating based on 
the chronic residuals.  The 100 percent rating for the time 
frames noted above is consistent with Code 5055.  Since the 
veteran's status-post total right knee replacement is 
currently rated as 100 percent disabling through January 31, 
2005, the issue of whether a rating in excess of 30 percent 
is warranted from February 1, 2005 is not ripe for appellate 
review.  This matter is referred to the RO for appropriate 
action.

The Board intimates no opinion as to the ultimate outcome of 
the issue that is the subject of this remand.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



